Citation Nr: 1022909	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-29 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Evaluation of post traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Willie


INTRODUCTION

The appellant had active service from December 1967 to July 
1969.  The Board notes that the appellant's DD 214 reveals 
that he received the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appellant testified before the undersigned Veterans Law 
Judge at the RO in April 2010.  A transcript of the hearing 
has been associated with the record.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD is manifested by nightmares, social withdrawal, 
flashbacks, night sweats, anxiety, depression and startle 
reaction.


CONCLUSION OF LAW

PTSD is no more than 50 percent disabling.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130; Diagnostic Code (DC) 
9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in August 2007, March 2008 and May 2008.  The Board 
notes that the appellant is challenging the disability 
evaluation assigned following the grant of service 
connection.  In Dingess, the U.S. Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, supra. at 
490-191.  Thus, VA's duty to notify in this case has been 
satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We also note that the VA 
examination was adequate.  The examiner reviewed the history, 
established clinical findings and presented reasons for the 
opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

        Legal Criteria 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2009).  We conclude that the disability has not 
significantly changed and a uniform rating is warranted.  

The Secretary, acting within his authority to adopt and apply 
a schedule of ratings, chose to create one general rating 
formula for mental disorders.  38 U.S.C. § 1155; see 38 
U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general 
formula to be used in rating more than 30 mental disorders, 
there can be no doubt that the Secretary anticipated that any 
list of symptoms justifying a particular rating would in many 
situations be either under- or over-inclusive.  The 
Secretary's use of the phrase "such symptoms as," followed 
by a list of examples, provides guidance as to the severity 
of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  See 38 C.F.R. § 4.126 .  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

The appellant's PTSD is evaluated pursuant 38 C.F.R. § 4.130 
Diagnostic Code 9411, and is subject to the criteria listed 
under the General Rating Formula for Mental Disorders.  The 
General Rating Formula provides a 10 percent evaluation for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  38 
C.F.R. § 4.130 (2009).

The rating formula provides a 30 percent evaluation when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 
to 40 is assigned where there is "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school). Id.  
A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)." Id.  A score of 51-60 is 
assigned where there are moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflict with peers or co- 
workers). Id.  A score of 61-70 is indicated where there are 
"Some mild symptoms (e.g., depressed mood and mild insomnia 
OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships." Id.



Analysis

The appellant has appealed the denial of an evaluation higher 
than 50 percent disabling for PTSD.  This rating contemplates 
occupational and social impairment with reduced reliability 
and productivity.  To warrant a higher evaluation the 
evidence must show occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  

Here, the evidence shows that in February 2006 the appellant 
was seen for the first time at the mental clinic.  He 
reported a bad temper but denied homicidal or suicidal 
ideation.  A GAF score of 45 was assigned.  In April 2006 the 
appellant reported good contact with his siblings and a good 
relationship with his spouse.  He reported continued night 
sweats, nightmares, flashbacks, and startle reaction.  The 
appellant further reported bouts of depression and anxiety 
which he tries to control by being alone for fear of crowds.  
According to the appellant, his panic attacks were not as bad 
as they were in the past and that he self medicated.  That 
same month, examination revealed adequate memory and 
orientation.  Cognitive and intellectual functions were shown 
to be average.  The appellant was dressed casually and affect 
was responsive.  There was reactive depression and no anxiety 
or suicidal ideation.  However, there was violent imagery in 
that the appellant thought of shooting or killing someone who 
disrespected him.  There were no psychotic symptoms of 
hallucinations or delusions and no paranoia.  A GAF score of 
65 was assigned.  

In May 2006 the appellant reported PTSD symptoms ongoing with 
minimal relief per medication.  The appellant indicated at 
that time that he had periodic crying spells for no apparent 
reason along with nightmares, night sweats, anxiety and 
depression second to his Vietnam experiences.  

In February 2007, it was noted that the appellant continued 
to have nightmares, flashbacks, night sweats, anxiety, 
depression and startle reaction second to his military 
experiences.  In March 2007, the appellant reported recurring 
nightmares, night sweats, anxiety, intrusive thoughts, 
depression, and bad dreams two to three times weekly 
concerning his military experience.  It was noted that the 
appellant had limited family support.  Chronic PTSD was 
diagnosed.  In April 2007, the appellant was noted to have 
flashbacks, nightmares, hypervigilance, irritability, social 
withdrawal, and social isolation.  Examination in April 2007 
revealed a GAF score of 44.  

The appellant was afforded a VA compensation and pension 
examination in September 2007.  During this examination, the 
appellant reported that he had been a violent person.  He 
reported being married for 35 years with three children and 
eight grandchildren.  He noted that he did not spend his time 
with anybody, was fearful of hurting people and that he did 
not like crowds.  Superficial relationships were noted.  
Examination revealed that the appellant was appropriately 
dressed and of average intelligence.  His speech was 
unremarkable, affect constricted, mood agitated and thought 
process unremarkable.  The appellant was oriented to person 
and time but not place.  Sleep impairment was noted.  
Periodic violent episodes, domestic, fights and impulsive 
were noted as examples of inappropriate behavior.  Homicidal 
thoughts but no suicidal notes were noted.  There were no 
noted problems of daily living.  Persistent symptoms of 
reexperiencing traumatic events, avoidance and increased 
arousal were noted.  It was noted that disturbances caused 
clinically significant distress or impairment in social, 
occupational or other important areas of functioning.  The 
onset of symptoms was noted to be chronic, ongoing and 
severe.  It was noted that the appellant was not employed and 
that he had retired two years ago.  It was noted that he 
retired because of eligible by age or duration of work.  PTSD 
was diagnosed and a GAF score of 47 was assigned.  

Examination in September 2007 noted that there was total 
occupational and social impairment due to PTSD signs and 
symptoms.  Examples of such were noted to include anger, 
history of violence, and reactivity due to hypervigilance.  
There were noted periodic very severe flashbacks, nightmares, 
night sweats, panic episodes, irritability, poor family 
relationship, and marital conflict.  It was further noted 
that the appellant generally distanced himself due to his 
reactivity, fear of hurting others, and difficulty trusting 
and showing compassion.  

In February 2008, the appellant reported ongoing PTSD 
symptoms with limited relief.  He related that he kept busy 
by helping people in his church and community.  He related 
that he enjoyed reading and listening to music.  In October 
2008, the appellant reported having a supportive family who 
assist him with his daily activities.  He also reported 
ongoing frequent nightmares, flashbacks, night sweats, 
intrusive thoughts and startle reaction second to his Vietnam 
experiences.  In February 2009, the appellant reported 
ongoing PTSD symptoms with minimal relief per medication.  
The appellant reported finding his own methods of coping with 
trauma which involved isolation, hobbies, exercise, limited 
friendships and avoiding movies or news of war.  

It was noted in June 2009 that the appellant had a supportive 
family whom he enjoyed.  In a July 2009 examination, combat 
memories worse were noted.  Nightmares, withdrawal and 
reactive anger were also noted.  The appellant was 
appropriate to setting, casually dressed, had good eye 
contact and able self care.  It was noted that speech quality 
initially was hostile.  There was no evidence of psychosis.  
Mood was irritable and affect congruent.  There were no 
suicidal or homicidal ideations.  Chronic PTSD was diagnosed 
and a GAF score of 49-54 was assigned.  It was again noted in 
October 2009 that the appellant had a supportive family.  

During his April 2010 hearing, the appellant reported 
frequent flashbacks and nightmares.  He reported his symptoms 
worsen with his age.  He stated that he does not socialize.  
He related that his wife kept him together, changed his 
clothes and made him look presentable.  The appellant related 
that his wife has "hung" in there with him despite his 
outbursts.  He related that he was retired.

Based on a review of the evidence, the Board finds that an 
evaluation higher than 50 percent disabling for PTSD is not 
warranted.  In this regard, the Board notes the record does 
not reflect symptoms of PTSD that more nearly approximate or 
equate to the criteria for a 70 percent rating.  For example, 
there is little or no objective evidence of deficiencies in 
most areas, such as school, family relations, judgment, 
thinking, or mood.  Here, the evidence shows that although 
the appellant reported limited family support in May 2007 and 
poor family relationship/marital conflict in September 2007, 
for the most part he has reported good family relations.  In 
this regard, the Board notes that in April 2006 the appellant 
reported good contact with his siblings and a good 
relationship with his spouse and in October 2008 the 
appellant reported having a supportive family who assist him 
with his daily activities.  Furthermore, in June 2009 it was 
noted that the appellant had a supportive family whom he 
enjoyed and in October 2009 it was noted that the appellant 
had a supportive family.  Also, the Board notes that the 
appellant has reported that he distanced himself due to his 
reactivity, had a fear of hurting others, and that he had 
difficulty trusting and showing compassion.  However, he has 
related that he kept busy by helping people in his church and 
community.  He has also reported having limited friendships.  
The Board notes that although examination in September 2007 
revealed that the appellant was only oriented to person and 
time but not place, examinations in January 2008, April 2008, 
October 2008, February 2009 and July 2009 revealed that the 
appellant was alert and oriented times three.  His judgment, 
thought process and thought content have also been reported 
as unremarkable during the various examinations.  

While the appellant's PTSD has been shown, albeit not 
necessarily in a consistent pattern, to be manifested by such 
symptoms as irritability, social withdrawal, anger, 
depression, nightmares, flashbacks, hypervigilance and 
startle reaction, without other symptoms of the severity 
prescribed for a 70 percent rating, the appellant's PTSD 
symptoms more nearly approximate a 50 percent rating.  There 
is no indication of such symptoms as obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; and neglect 
of personal appearance and hygiene.  Although the evidence 
demonstrates that the appellant has some social and 
occupational impairment attributable to his service-connected 
PTSD, his overall symptomatology is not consistent with the 
criteria for a 70 percent disability rating under Diagnostic 
Code 9411.  

The Board notes that the appellant is competent to report 
that his disability is worse.  Indeed, when he was initially 
granted service connection for his PTSD his disability was 
evaluated as 30 percent disabling, and after medical 
evaluation subsequent rating decisions established a higher 
rating of 50 percent for PTSD to reflect his worsened 
condition.  Nevertheless, the more probative evidence shows 
that the appellant's disability is no more than 50 percent 
disabling for the period covered in this appeal.  The 
observation of the skilled professionals, consisting of a 
thorough compensation and pension examination and numerous 
reports of outpatient visits, are more probative than the 
appellant's own characterization of his disability.  
Therefore, a rating in excess of 50 percent disabling for 
PTSD is denied.   

Furthermore, while an examiner's classification of the level 
of a psychiatric impairment, by words or by a GAF score, is 
to be considered but is not determinative of the percentage 
disability rating to be assigned (38 C.F.R. § 4.126), it is 
notable that for the period considered in this appeal the 
appellant's GAF scores have ranged between 44 and 65, 
denoting moderate to serious impairment.  In the view of the 
Board, such a characterization of the PTSD is consistent with 
the assignment of a 50 percent rating.  

In short, the appellant's symptoms are more characteristic of 
a disability picture that is contemplated by a 50 percent 
rating than that contemplated by a 70 percent rating under 
Diagnostic Code 9411.  A majority of the type of criteria 
contemplated for a 70 percent rating under Code 9411 have not 
been demonstrated.  At no time during the pendency of this 
claim has the appellant's disability met or nearly 
approximated the criteria for a rating in excess of 70 
percent.  Thus, staged ratings are not for application.  See 
Hart, 21 Vet. App. at 505.  For all the reasons set forth 
above, the preponderance of the evidence is against an 
evaluation higher than 50 percent disabling for PTSD, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

The Board has considered whether the appellant's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
appellant has not alleged any hospitalization and has 
presented no evidence, other than his unsubstantiated reports 
to VA examiners, indicating any marked interference with 
employment as a result of his PTSD.  Furthermore, the Court 
in Thun v. Peake, 22 Vet. App. 111 (2008), held that if the 
claimant's disability picture is contemplated by the rating 
schedule, then the assigned schedular evaluation is adequate, 
and no referral for extraschedular consideration is required.  
The effects and symptoms of the appellant's disability have 
been fully considered and are contemplated in the rating 
schedule; hence, referral for an extraschedular rating is 
unnecessary at this time.  


ORDER

An evaluation higher than 50 percent disabling for PTSD is 
denied.  


REMAND

The appellant has appealed the denial of a higher evaluation 
for PTSD.  
Although examination in September 2007 noted that the 
appellant retired because of eligible by age or duration of 
work, the appellant has indicated that his PTSD has 
interfered with his ability to work.  It was further noted in 
an examination that the appellant generally distanced himself 
due to his reactivity, fear of hurting others, and difficulty 
trusting and showing compassion.  Moreover, in his September 
2007 VA compensation and pension examination, it was noted 
that there was total occupational and social impairment due 
to PTSD signs and symptoms.  

The law provides that TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  
Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  As such, the 
TDIU claim is considered to have been raised by the record 
and thus is a component of the instant claim.  Accordingly, 
the Board has jurisdiction over this issue.  However, in the 
present case, additional development is required.  
Specifically, the RO must provide appropriate notice and 
adjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

The RO must ensure that all VCAA notice 
obligations are satisfied concerning the 
claim for TDIU and adjudicate such claim, 
to include obtaining a VA opinion on the 
question of whether it is at least as 
likely as not that the Veteran is unable 
to obtain and maintain substantially 
gainful employment as a result of his 
service-connected PTSD.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
Robert O'Brien
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


